Citation Nr: 1525941	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO. 14-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1999 to October 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for scaring alopecia, ulcers, a spine disability, degenerative arthritis, and sinusitis have been raised by the record in the Veteran's May 2015 claim for benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA obtained a psychiatric examination in conjunction with the Veteran's claim for service connection for PTSD in January 2012. In that opinion, the examiner indicated that a diagnosis of PTSD was not supported by the evidence of record, nor was any other psychiatric diagnosis warranted at the time. Treatment records were silent for any diagnoses of a psychiatric disability at the time. Subsequently, in January 2014 the Veteran submitted private psychiatric treatment records, one of which reflects a diagnosis of adjustment disorder with depressed mood (noted on the record as "Dx: 309.0). As the Veteran now has a diagnosis of an acquired psychiatric disorder, the Board must expand his claim for service connection for PTSD to include the privately diagnosed adjustment disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As another psychiatric disability has been diagnosed, the Board must remand the claim for a new examination concerning whether the claimed acquired psychiatric disorder, to include, adjustment disorder and PTSD, is causally related to his active duty service. 

Additionally, the Veteran indicated in his December 2013 substantive appeal that he has been seen by two mental health practitioners, but private treatment records from only one practitioner are of record. While on remand, the Veteran should be requested to identify all facilities at which he seeks psychiatric treatment and to either authorize those record for release or submit them himself.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his claimed acquired psychiatric disorder.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Appropriate efforts should be made to obtain and associate with the case file any further VA treatment records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of the acquired psychiatric disorder, to include adjustment disorder and PTSD. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder, to include adjustment disorder with depressed mood and PTSD, is related to service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a private diagnosis of adjustment disorder with depressed mood received in January 2014, and a December 2009 post-deployment health assessment on which the Veteran indicated increased emotional difficulties and decreased concentration. The examiner should comment on the private diagnosis in rendering the opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

